          Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 1 of 14


 1   Susan Jane M. Brown (OSB #05460), Admitted Pro Hac Vice
     Western Environmental Law Center
 2   4107 NE Couch St.
 3   Portland, OR. 97232
     Ph. 503-914-1323
 4   brown@westernlaw.org
 5   LEAD COUNSEL
 6
     Tom Wheeler, CA Bar #304191
 7   Environmental Protection Information Center
     145 G Street #A
 8
     Arcata, California 95521
 9   Ph: (707) 822-7711
     tom@wildcalifornia.org
10
     LOCAL COUNSEL
11
12
13                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
14
15
     KLAMATH-SISKIYOU WILDLANDS                          Civ. Case No. 18-CV-02785-TLN-DMC
16   CENTER, ENVIRONMENTAL PROTECTION
17   INFORMATION CENTER, and KLAMATH
     FOREST ALLIANCE,                                    PLAINTIFFS’ OPPOSITION TO FEDERAL
18                                                       DEFENDANTS’ MOTION FOR A STAY OF
                    Plaintiffs,                          THE JANUARY 10, 2019 HEARING IN
19                                                       LIGHT OF LAPSE OF APPROPRIATIONS
20                      vs.

21   PATRICIA A. GRANTHAM, Klamath National
     Forest Supervisor, and UNITED STATES
22   FOREST SERVICE,
23
                    Defendants.
24
25
            On January 2, 2019 Federal Defendants moved this Court (ECF Dkt. No. 41) to
26
     indefinitely stay oral argument on Plaintiffs’ Motion for Temporary Restraining
27
     Order/Preliminary Injunction (ECF Dkt. No. 13) due to the lapse of federal appropriations that it
28

      PAGE 1 – PLAINTIFFS’ OPPOSITION TO FEDERAL DEFENDANTS’ MOTION FOR A
      STAY OF THE JANUARY 10, 2019 HEARING IN LIGHT OF LAPSE OF
      APPROPRIATIONS
           Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 2 of 14


 1   argues prevents the Department of Justice “from working, even on a voluntary basis, except in
 2   very limited circumstances, including “emergencies involving the safety of human life or the
 3   protection of property.” 31 U.S.C. § 1342.” Motion at ¶ 2. The government makes no prediction
 4   regarding when appropriations may be restored and Department employees may return to work.
 5   While Plaintiffs are sympathetic to the plight of Department attorneys, Plaintiffs oppose the
 6   motion for the following reasons.
 7          As an initial matter, 31 U.S.C. § 1342 states that the federal government “may not accept
 8   voluntary services for either government or employ personal services exceeding that authorized
 9   by law except for emergencies involving the safety of human life or the protection of property.”
10   This provision precludes government employees from volunteering their services during an
11   abeyance of appropriations; but it does not preclude federal employees from carrying out their
12   duties under court order, including court-ordered deadlines and appearances. Should this Court
13   deny Federal Defendants’ motion to stay the January 10, 2019 oral argument date, Department of
14   Justice attorneys would be exempt from the work stoppage imposed by 31 U.S.C. § 1342.
15          Two other district courts have recently rejected nearly identical requests to stay court
16   proceedings due to a lapse in federal appropriations. In United States v. Baltimore Police Dep’t,
17   17-cv-00099-JKB (D. Md.) (Dkt. No. 172) (filed Dec. 26, 2018) (attached as Exhibit A), the
18   parties filed a consent motion to stay deadlines pending a resumption of appropriations using
19   nearly identical language to the government’s motion in this case (compare Exhibit A ¶¶ 1-2
20   with ECF Dkt. No. 13 ¶¶ 1-2). Maryland District Court Chief Judge James K. Bredar denied the
21   consent motion, explaining that the “financial matter is a dispute internal to one party, the
22   Federal Government,” and that the Court expected the federal government “to find the means by
23   which to continue their participation in this litigation on a timely basis regardless of their client’s
24   internal issues,” because the lapse of appropriations is a “collateral issue that is internal to one
25   party.” United States v. Baltimore Police Dep’t, 17-cv-00099-JKB (D. Md.) (Dkt. No. 173) (filed
26   Dec. 26, 2018) (attached as Exhibit B).
27          On January 2, 2019, West Virginia Southern District Court Judge Joseph B. Goodwin

28   adopted Chief Judge Bredar’s reasoning in United States v. Baltimore Police Dep’t and issued a

      PAGE 2 – PLAINTIFFS’ OPPOSITION TO FEDERAL DEFENDANTS’ MOTION FOR A
      STAY OF THE JANUARY 10, 2019 HEARING IN LIGHT OF LAPSE OF
      APPROPRIATIONS
           Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 3 of 14


 1   blanket order for the cases on his docket that exempted them from a previously-issued blanket
 2   order staying all deadlines in cases in which the United States is a party pending a resumption of
 3   appropriations. In re Petition for a General Order Holding Civil Matters in Abeyance in Which
 4   the United States is a Party Due to Lapse of Congressional Appropriations Funding the
 5   Department of Justice and the United States Attorney’s Office, 18-mc-00196 (filed Jan. 2, 2019)
 6   (attached as Exhibit C). In so doing, Judge Goodwin explained “It is my view that the
 7   government should not be given special influence or accommodation in cases where such special
 8   considerations are unavailable to other litigants. The government, like all parties, is ‘required to
 9   find the means by which to continue its participation in [it’s] litigation on a timely basis
10   regardless of internal issues.’” Exhibit C, 1.
11          Plaintiffs agree with Chief Judge Bredar and Judge Goodwin. In the present case, logging
12   of old growth fire-affected forests has been ongoing since November 2018, causing irreparable
13   harm to Plaintiffs. See, Ruediger Decl. ¶¶ 1-38; Sexton Decl. ¶¶ 7-51; Baker Decl. ¶¶ 6-16. The
14   parties agreed to an expedited briefing schedule and oral argument date in order to maintain the
15   status quo as long as possible; but even so, logging has continued during the holiday and winter
16   seasons, and continues today despite the lapse in federal appropriations. Granting Federal
17   Defendants’ motion to stay oral argument in this case threatens to deprive Plaintiffs of “their day
18   in court:” because it is unknown when appropriations may be restored, it is also unknown when
19   Plaintiffs’ motion for injunctive relief may be heard by this Court. And, because logging has
20   been ongoing since November and does not appear to be subject to stoppage any time soon in the
21   absence of a court order granting Plaintiffs’ motion for injunctive relief, it is possible that the
22   Seiad-Horse Project may be entirely logged before the Court can adjudicate Plaintiffs’ claims.
23   Blue Mountains Biodiversity Project v. Blackwood, 161 F.3d 1208, 1215 (9th Cir. 1998)
24   (observing the irreparable nature of logging and the potential for mootness in the absence of an
25   injunction).
26          This Court, like the Maryland and West Virginia Courts, should deny Federal
27   Defendants’ motion to stay oral argument on Plaintiffs’ Motion for Temporary Restraining

28   Order/Preliminary Injunction. In the alternative, the Court should grant Plaintiffs’ Motion at least

      PAGE 3 – PLAINTIFFS’ OPPOSITION TO FEDERAL DEFENDANTS’ MOTION FOR A
      STAY OF THE JANUARY 10, 2019 HEARING IN LIGHT OF LAPSE OF
      APPROPRIATIONS
           Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 4 of 14


 1   until appropriations resume, and Plaintiffs’ motion can be heard. Either result would preserve the
 2   status quo by withholding “special influence or accommodation in cases where such special
 3   considerations are unavailable to other litigants” due to one party’s “internal financial dispute.”
 4
 5          Submitted this 3rd day of January, 2019.
 6
 7                                           /s/ Susan Jane M. Brown              .




                                           Susan Jane M. Brown, Admitted Pro Hac Vice
 8                                         Western Environmental Law Center
 9                                         4107 N.E. Couch St.
                                           Portland, Oregon 97232
10                                         brown@westernlaw.org
                                           Ph.: (503) 914-1323
11                                         Fax: (541) 485-2457
12
                                           Tom Wheeler (CA Bar #304191)
13                                         Environmental Protection Information Center
                                           145 G Street #A
14
                                           Arcata, California 95521
15                                         tom@wildcalifornia.org
                                           Ph: (707) 822-7711
16                                         Fax: (707) 822-7712
17
                                           Brodia N. Minter, Admitted Pro hac Vice
18                                         Klamath Siskiyou Wildlands Center
                                           P.O. Box 102
19                                         Ashland, Oregon 97520
                                           Brodia@kswild.org
20
                                           Ph: (541) 488-5789
21                                         Fax: (541) 552-1561

22                                         Counsel for Plaintiffs
23
24
25
26
27
28

      PAGE 4 – PLAINTIFFS’ OPPOSITION TO FEDERAL DEFENDANTS’ MOTION FOR A
      STAY OF THE JANUARY 10, 2019 HEARING IN LIGHT OF LAPSE OF
      APPROPRIATIONS
Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 5 of 14




    EXHIBIT A
       Case 1:17-cv-00099-JKB Document 172 Filed 12/26/18 Page 1 of 3
     Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 6 of 14


                      UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF MARYLAND


   UNITED STATES OF AMERICA,
                                                        CIVIL NO. JKB-17-0099
                          Plaintiff;
           v.
   BALTIMORE CITY POLICE DEPARTMENT,
   et. al.,


                          Defendants.


                       CONSENT MOTION FOR CONTINUANCE
                     OF PLAINTIFF UNITED STATES OF AMERICA

       Plaintiff United States of America moves for continuance of all deadlines in this matter,

including the December 27, 2018, deadline for DOJ to submit its monthly meeting submission;

the December 28, 2018, deadline for the parties’ submission of the OPR classification protocol

and Policy 306; and the Court’s January 3, 2019, monthly meeting.

       1. At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired, and appropriations to the Department lapsed. The

Department does not know when Congress will restore funding.

       2. Absent an appropriation, Department of Justice attorneys are prohibited from working,

even on a voluntary basis, except in very limited circumstances, including “emergencies

involving the safety of human life or the protection of property.” 31 U.S.C. § 1342.

       3. Counsel for the Department of Justice requests that all deadlines, monthly meetings,

and public hearings be postponed until Congress has restored appropriations to the Department.

       4. If this consent motion is granted, counsel for the United States will notify the Court,

the Baltimore Police Department (BPD), and the Monitor as soon as Congress has appropriated
       Case 1:17-cv-00099-JKB Document 172 Filed 12/26/18 Page 2 of 3
     Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 7 of 14


funds for the Department of Justice. The United States requests that, at that point, postponed

deadlines and court appearances be reset at a time workable for all.

       5. Counsel for BPD has authorized the United States to state that it does not object to

postponing the deadlines described in this motion.

       Therefore, although the United States regrets the disruption caused to the Court and BPD,

the United States moves to postpone the December 27, 2018, deadline for DOJ to submit its

monthly meeting submission; the December 28, 2018, deadline for the parties’ submission of the

OPR classification protocol and Policy 306; and the Court’s January 3, 2019, monthly meeting.

       Respectfully submitted this 26th day of December, 2018.

                                      /Respectfully Submitted,


                                       /s/ Cynthia Coe
                                      Cynthia Coe
                                      Trial Attorney
                                      Civil Rights Division
                                      Special Litigation Section
                                      950 Pennsylvania Avenue, NW
                                      Washington, DC 20530
                                      Telephone: (202) 353-1121
                                      Fax: (202) 514-4883
                                      District of Columbia Bar No. 438792
                                      Email: Cynthia.Coe@.usdoj.gov
                                      Attorney for Plaintiff the United States




                                                2
       Case 1:17-cv-00099-JKB Document 172 Filed 12/26/18 Page 3 of 3
     Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 8 of 14


                                CERTIFICATE OF SERVICE

       I certify that on December 26, 2018, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system, to give notice to all registered parties.


                                      /s/ Cynthia Coe
                                     CYNTHIA COE
                                     Attorney for Plaintiff the United States




                                               3
Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 9 of 14




    EXHIBIT B
        Case 1:17-cv-00099-JKB Document 173 Filed 12/26/18 Page 1 of 2
     Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 10 of 14


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA,                         *

       v.                                         *                       CIVIL NO. JKB-17-0099

BALTIMORE POLICE DEP’T et al.,                    *

       Defendants.                                *

       *       *         *     *      *       *       *       *       *       *       *       *

                                   MEMORANDUM & ORDER

       The Court has reviewed the consent motion requesting a continuance of all dates and

deadlines in this matter pending resolution of a funding dispute involving the executive and

legislative branches of the Federal Government (ECF No. 172). This financial matter is a

dispute internal to one party, the Federal Government. In that sense it is similar to one that

erupted between elements of the City Government previously. In the previous instance the Court

advised the City to resolve its internal disputes and otherwise move ahead in its implementation

efforts without delay.       The Court has similar expectations with respect to the Federal

Government’s attorneys in this instance — they are required to find the means by which to

continue their participation in this litigation on a timely basis regardless of their client’s internal

issues. Deeply serious matters involving the safety and well-being of the citizens of Baltimore

are at issue in this case, and the Court is determined that implementation of the previously

entered consent decree will not be impaired or delayed by this sort of collateral issue that is

internal to one party.

       The motion (ECF No. 172) is DENIED.
       Case 1:17-cv-00099-JKB Document 173 Filed 12/26/18 Page 2 of 2
    Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 11 of 14


DATED this 26th day of December, 2018.


                                             BY THE COURT:


                                                          /s/
                                             James K. Bredar
                                             Chief Judge




                                         2
Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 12 of 14




     EXHIBIT C
Case 2:18-mc-00196 Document 3 Filed 01/02/19 Page 1 of 2 PageID #: 13
Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 13 of 14
    Case 2:18-mc-00196 Document 3 Filed 01/02/19 Page 2 of 2 PageID #: 14
    Case 2:18-cv-02785-TLN-DMC Document 42 Filed 01/03/19 Page 14 of 14


      The Court shall distribute this Exemption Order (1) by electronic service to all

registered CM/ECF users; and (2) by posting the Exemption Order on the Court’s

public website.


                                       ENTER:       January 2, 2019




                                          2
